

EXHIBIT 10.47


FIRST AMENDMENT TO THE COLUMBIA STATE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
(By and Between Columbia State Bank and Kumi Baruffi)




This First Amendment to the Columbia State Bank Supplemental Executive
Retirement Plan Agreement (hereinafter “Amendment”), entered into this November
15, 2017 by and between Columbia State Bank (hereinafter “Bank” or “Employer”)
and Kumi Baruffi (hereinafter “Executive”), is intended to amend the February
27, 2015 Columbia State Bank Supplemental Executive Retirement Plan Agreement
(“Agreement”), by and between the parties, as provided herein.


Furthermore, it is the intent of the parties that this Amendment shall be
compliant with Internal Revenue Code Section 409A and the rules and regulations
related thereto. Subject to the forgoing, the parties hereby agree as follows:


1.
Paragraph 2.3 entitled “Applicable Percentage” and appearing on pages 1-2 of the
Agreement shall be deleted in its entirety and shall be replaced with the
following:



2.3
Applicable Percentage. The term “Applicable Percentage” is the percentage of the
Executive Benefit to which Executive may be entitled based on (a) the date on
which the Executive Separates From Service or Terminates Employment with the
Bank or (b) the circumstances described herein. The actual Executive Benefit to
which Executive is entitled will be determined based on both the date of
Separation From Service (or Disability) and the circumstances of such Separation
From Service. While the following chart reflects the Applicable Percentage as of
the specified date for the given year, it is the intent of the parties that a
Separation From Service at any time during the calendar year shall result in a
pro-rated increase in the Applicable Percentage using a methodology which is
consistent with the reduction under Paragraph 2.12. Subject to the forgoing, the
Applicable Percentage shall be determined as follows:



DATE OF SEPARATION FROM SERVICE
APPLICABLE PERCENTAGE
September 1, 2014 through August 31, 2017
0%
September 1, 2017
15%
September 1, 2018
20%
September 1, 2019
25%
September 1, 2020
30%
September 1, 2021
35%
September 1, 2022
40%
September 1, 2023
45%
September 1, 2024
50%
September 1, 2025
55%
September 1, 2026
60%





1



--------------------------------------------------------------------------------




September 1, 2027
65%
September 1, 2028
70%
September 1, 2029
75%
September 1, 2030
80%
September 1, 2031
85%
September 1, 2032
90%
September 1, 2033
95%
September 1, 2034 and thereafter
100%





2.
Paragraph 4.2 entitled “Modifying Form of Benefit Payment/Single Life Annuity
vs. Joint Life” and appearing on page 9 of the Agreement shall be deleted in its
entirety and shall be replaced with the following:



4.2
Modifying Form of Benefit Payment/Single Life Annuity vs. Joint Life. Subject to
Bank approval as to the form of annuity payment offered, and as provided in IRC
409A, Executive may change the form of an annuity payment (before any payment
has been made) from one type of life annuity to another type of life annuity
with the same scheduled date for the first annuity payment, and such change will
not be considered a “change in the time and form of a payment” provided that the
annuities are actuarially equivalent applying reasonable actuarial methods and
assumptions.

The Distribution Election Form (as may be modified by the Bank from time to
time) shall provide details and options regarding those joint and survivor
annuity options that may be elected. Again, an annuity modification under this
Paragraph 4.2 must be actuarially equivalent in value in accordance with IRC
409A, and the payment commencement date shall remain unchanged. Furthermore, any
election to use an alternate annuity payment method must be made prior to the
payment start date and, other than as addressed herein below, Executive shall
not have the ability to modify the form of annuity elected once payments have
begun. If, however, an approved joint and survivor annuity option is elected and
Executive’s spouse pre-deceases Executive, then for all payments made to
Executive after the death of Executive’s spouse, the amounts payable under this
Agreement shall increase and be equal to the payment amounts Executive would
have received under a single life annuity option. Executive shall not be able
then to designate a new spouse and reinstate joint life annuity payments.




/ / / /


/ / / /


/ / / /






2



--------------------------------------------------------------------------------




To the extent that any paragraph, term, or provision of the Agreement is not
specifically amended herein, or in any other amendment thereto, said paragraph,
term, or provision shall remain in full force and effect as set forth in said
Agreement.


IN WITNESS WHEREOF, the Executive and a duly authorized representative of
Columbia State Bank have signed this Amendment as of the written date.


EXECUTIVE


/S/ KUMI BARUFFI      Date: November 15, 2017
Signature                    


COLUMBIA STATE BANK


By: /s/ DAVE LAWSON     Date: November 15, 2017
Dave Lawson
EVP/Chief Human Resources Officer
    


            




3

